Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This Office action is in response to the communication filed on 2/16/2021. Currently claims 1-11, and 14-18 are pending in the application.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-8 are rejected under 35 U.S.C.103 as being obvious over BWF TEC GMBH & CO KG (DE 202004018103 U, Date: 2005-01-20), hereafter referred to as “BWF TEC”, in view of Scheliga (US Patent Number 5,925,303), hereafter, referred to as “Scheliga”.

Regarding claim 1, BWF TEC teaches in Fig 3 (also described in page 6 of the machine translation) an inkpad holder. BWF TEC teaches in the figure that the component 6a, and 6b comprises to make the holder, whereas the component comprising 1, 2 and 3 makes up the inkpad itself. 
BWF TEC teaches that a bottom (extended section that comes off from the section 6b in the horizontal direction), and the component 6a and 6b comprises to make the wall.
BWF TEC teaches a retaining web that is formed on the top side of the component 6a as shown in the figure.
BWF TEC also teaches that the walls (section 6a and 6b) are projecting from the bottom,
BWF TEC further teaches in the Fig. 3 that the walls delimit a receiving space for receiving an inkpad (component 1), and also teaches that at least one retaining web protrudes from at least one of the walls into the receiving space in order to retain an inkpad.  BWF TEC further teaches in the Fig. 3 that the retaining web extends over the entire length of said at least one of the wall.
BWF TEC teaches an ink or stamp pad holder that contains the ink or stamp pad, but BWF TEC fails to explicitly teach that the inkpad holder is made out of a one-piece body having all the components - the bottom section, wall section, as well as the retaining web.  

However, Scheliga teaches in Fig. 7 to 10 the use of an injection molding process for forming a seamless molded one-piece skirt (equivalent to inkpad holder) having undercuts (equivalent to retaining webs).  The injection molding tool encloses a mold cavity in such a way so as to create undercut (land and grove) (equivalent to web structure) on the seamless skirt so that a one-piece holder structure is formed and ejected without difficulty.  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Scheliga and use a known technique to form an article so that the holder would be manufactured in a one-step injection molding process, rather than creating the holder from multiple parts and gluing or assembling them together to form the holder, which would be considered an improvement over the existing process. The Scheliga one-piece part is a circular part as opposed to the BTW TEC teaching of the ink-pad holder which is rectangular in nature, However, It would have been obvious to any ordinary artisan to make the necessary modification in tool design and dimensions to modify the part to be a rectangular holder.  Since the references deal with parts, that have similar characteristics, one would have reasonable expectation of success from the combination. BWF TEC teaches a particular design of ink holder part, and Scheliga teaches a process to make the part consistent with BWF TEC’s teaching. Additionally, the use of the inkpad holder for arrangement in an insertion compartment of a self-inking stamp would be considered a matter of intended use.

Regarding claim 2, Scheliga teaches that the formation of the one-piece body in a one-piece injection molded part.

Regarding claim 3, BWF TEC teaches in Fig. 3, that the retaining web is provided on an edge portion of the wall, the edge portion facing away from the bottom in the inkpad holder.

Regarding claim 4, BWF TEC teaches in Fig. 3, that the retaining web is arranged essentially to be perpendicular to the at least one wall.

Regarding claim 5, BWF TEC teaches in Fig. 3, that at least one of the retaining web protrudes from at least one wall on a longitudinal side of the inkpad holder.

Regarding claims 6-7, BWF TEC teaches in Fig. 3 explicitly that there is one retaining web in the inkpad holder.  However, BWF TEC further teaches that the holding device is parallelepiped-shaped, with a likewise cuboidal depression, which can accommodate the ink pad 1, 2, 3 according to FIG. The “lateral edges” of the upper part 6a of the holding device, which, together with the lower part 6b of the holding device, fix the stamping pad horizontally are bent inwards in such a way that they conform to the edge of the upper cover face 1 of the stamping pad and thereby also fix in the vertical direction (page 6, 4th paragraph). Therefore, BWF TEC teaches the presence of multiple (at least two as claimed) so that the webs protrude from (at least two of the walls on two longitudinal sides of the inkpad holder) into the receiving space in order to retain an inkpad.

Regarding claim 8, BWF TEC teaches that the thickness of the main body of inkpad holder is preferably in the range of 3 mm to 8 mm. It would have been obvious to any ordinary artisan that the remaining areas dimensions/thickness would be optimized to make sure that there is rigidity and strength in all parts of the part, especially so that the webs also have the strength and grip to retain the inkpads. Therefore, maintaining the appropriate dimensions (width of between 0.8 mm and 2.5 mm) in the web area would be a matter of optimization that would be performed under routine experimentation.  Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Claims 9-11, 14-18 are rejected under 35 U.S.C.103 as being obvious over BWF TEC GMBH & CO KG (DE 202004018103 U, Date: 2005-01-20), in view of Scheliga (US Patent Number 5,925,303), in view of Zindi (US Patent Application Publication Number 2005/0145127 A1), hereafter, referred to as “Zindl”.

Regarding claim 9, BWF TEC teaches in Fig 3 (also described in page 6 of the machine translation) an inkpad holder. BWF TEC teaches in the figure that the component 6a, and 6b comprises to make the holder, whereas the component comprising 1, 2 and 3 makes up the inkpad itself. 
BWF TEC teaches that a bottom (extended section that comes from the section 6b in the horizontal direction), and the component 6a and 6b comprises to make the wall.
BWF TEC teaches a retaining web that is formed on the top side of the component 6a as shown in the figure.
BWF TEC also teaches that the walls (section 6a and 6b) are projecting from the bottom,
BWF TEC further teaches in the Fig. 3 that the walls delimit a receiving space for receiving an inkpad (component 1), and also teaches that at least one retaining web protrudes from at least one of the walls into the receiving space in order to retain an inkpad.  BWF TEC further teaches in the Fig. 3 that the retaining web extends over the entire length of said at least one of the wall. 

BWF TEC teaches an ink or stamp pad holder that contains the ink or stamp pad, but BWF TEC fails to explicitly teach that the inkpad holder is made out of a one-piece body having all the components - the bottom section, wall section, as well as the retaining web.  

However, Scheliga teaches in Fig. 7 to 10 the use of an injection molding process for forming a seamless molded one-piece skirt (equivalent to inkpad holder) having undercuts (equivalent to retaining webs).  The injection molding tool encloses a mold cavity in such a way so as to create undercut (land and grove) (equivalent to web structure) on the seamless skirt so that a one-piece holder structure is formed and ejected without difficulty.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Scheliga and use a known technique to form an article so that the holder would be manufactured in a one-step injection molding process, rather than creating the holder from multiple parts and gluing or assembling them together to form the holder, which would be considered an improvement over the existing process. The Scheliga one-piece part is a circular part as opposed to the BTW TEC teaching of the ink-pad holder which is rectangular in nature, However, It would have been obvious to any ordinary artisan to make the necessary modification in tool design and dimensions to modify the part to be a rectangular holder.  Since the references deal with parts, that have similar characteristics, one would have reasonable expectation of success from the combination. BWF TEC teaches a particular design of ink holder part, and Scheliga teaches a process to make the part consistent with BWF TEC’s teaching. Additionally, the use of the inkpad holder for arrangement in an insertion compartment of a self-inking stamp would be considered a matter of intended use. Additionally, the use of the inkpad holder for arrangement in an insertion compartment of a self-inking stamp would be considered a matter of intended use.

But BWF TEC and Scheliga fail to explicitly teach that the two walls on the transverse sides of the inkpad holder are free from additional webs.  However, Zindl teaches teaches in Fig. 8 that the carrier device (element 5) (equivalent to inkpad holder) was  designed in the form of a mounting or holding element for the stamp pad (element 4) is thus delimited at the bottom by the ink-soaked stamp pad (element 4), and has delimiting element (equivalent to web) only on two sides. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Zindl and substitute the web only on two sides rather than all four sides for mounting the ink-soaked stamp pad according to a known method to yield predictable result by holding the stamp using the two limiter, which would also make it easier to install and de-install inkpads from the holder (KSP Rationale B, MPEP 2143). Since the references deal with inkpads and inkpad holders, one would have reasonable expectation of success from the combination. 

Regarding claim 10, BWF TEC teaches in Fig. 3, that the retaining web is provided on an edge portion of the wall, the edge portion facing away from the bottom in the inkpad holder

Regarding claim 11, BWF TEC teaches in Fig. 3, that the retaining web is arranged essentially to be perpendicular to the at least one wall.

Regarding claims 14-16, BWF TEC teaches that the thickness of the main body of inkpad holder is preferably in the range of 3 mm to 8 mm. It would have been obvious to any ordinary artisan that the remaining areas dimensions/thickness would be optimized to make sure that there is rigidity and strength in all parts of the part, especially so that the webs also have the strength and grip to retain the inkpads. Therefore, maintaining the appropriate dimensions (width of between 0.8 mm and 2.5 mm as claimed in claim 14, and width of between 0.9 mm and 1.3 mm as claimed in claim 15, and width of essentially 1 mm as claimed in claim 16 ) in the web area would be a matter of optimization that would be performed under routine experimentation.  Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Regarding claims 17, BWF TEC teaches an ink or stamp pad holder that contains the ink or stamp pad, but BWF TEC fails to explicitly teach that the inkpad holder is made out of a one-piece body having all the components - the bottom section, wall section, as well as the retaining web.  However, Scheliga teaches in Fig. 7 to 10 the use of an injection molding process for forming a seamless molded one-piece skirt (equivalent to inkpad holder) having undercuts (equivalent to retaining webs).  The injection molding tool encloses a mold cavity in such a way so as to create undercut (land and grove) (equivalent to web structure) on the seamless skirt so that a one-piece holder structure is formed and ejected without difficulty.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Scheliga and use a known technique to form an article so that the holder would be manufactured in a one-step injection molding process, rather than creating the holder from multiple parts and gluing or assembling them together to form the holder, which would be considered an improvement over the existing process. The Scheliga one-piece part is a circular part as opposed to the BTW TEC teaching of the ink-pad holder which is rectangular in nature, However, It would have been obvious to any ordinary artisan to make the necessary modification in tool design and dimensions to modify the part to be a rectangular holder.  Since the references deal with parts, that have similar characteristics, one would have reasonable expectation of success from the combination. BWF TEC teaches a particular design of ink holder part, and Scheliga teaches a process to make the part consistent with BWF TEC’s teaching. Additionally, the use of the inkpad holder for arrangement in an insertion compartment of a self-inking stamp would be considered a matter of intended use.

Regarding claim 18, BWF TEC teaches in Fig 3 (also described in page 6 of the machine translation) an inkpad holder. BWF TEC teaches in the figure that the component 6a, and 6b comprises to make the holder, whereas the component comprising 1, 2 and 3 makes up the inkpad itself. 

BWF TEC teaches that a bottom (extended section that comes of from the section 6b in the horizontal direction), and the component 6a and 6b comprises to make the wall.
BWF TEC teaches a retaining web that is formed on the top side of the component 6a as shown in the figure.
BWF TEC also teaches that the walls (section 6a and 6b) are projecting from the bottom,
BWF TEC further teaches in the Fig. 3 that the walls delimit a receiving space for receiving an inkpad (component 1), and also teaches that at least one retaining web protrudes from at least one of the walls into the receiving space in order to retain an inkpad.  BWF TEC further teaches in the Fig. 3 that the retaining web extends over the entire length of said at least one of the wall.

BWF TEC teaches an ink or stamp pad holder that contains the ink or stamp pad, but BWF TEC fails to explicitly teach that the inkpad holder is made out of a one-piece body having all the components - the bottom section, wall section, as well as the retaining web.  

However, Scheliga teaches in Fig. 7 to 10 the use of an injection molding process for forming a seamless molded one-piece skirt (equivalent to inkpad holder) having undercuts (equivalent to retaining webs).  The injection molding tool encloses a mold cavity in such a way so as to create undercut (land and grove) (equivalent to web structure) on the seamless skirt so that a one-piece holder structure is formed and ejected without difficulty.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Scheliga and use a known technique to form an article so that the holder would be manufactured in a one-step injection molding process, rather than creating the holder from multiple parts and gluing or assembling them together to form the holder, which would be considered an improvement over the existing process. The Scheliga one-piece part is a circular part as opposed to the BTW TEC teaching of the ink-pad holder which is rectangular in nature, However, It would have been obvious to any ordinary artisan to make the necessary modification in tool design and dimensions to modify the part to be a rectangular holder.  Since the references deal with parts, that have similar characteristics, one would have reasonable expectation of success from the combination. BWF TEC teaches a particular design of ink holder part, and Scheliga teaches a process to make the part consistent with BWF TEC’s teaching. Additionally, the use of the inkpad holder for arrangement in an insertion compartment of a self-inking stamp would be considered a matter of intended use.

But BWF TEC and Scheliga fail to explicitly teach the use of the inkpad holder in a self-inking device. However, Zindl teaches in Fig. 3 a self-inking type stamp, where there is an inkpad holder (carrier device) (element 5) finds an application.  Therefore it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Zindl, and combine the use the BWF TEC’s inkpad holder in the self-inking stamp, so that the useful features of the inkpad holder would be used in a self-inking environment (KSR Rationale A, MPEP 2143). Since BWF TEC teaches an ink-pad holder and Zindl teaches a use of the holder in a self-inking stamp environment, one would have reasonable expectation of success from the combination.

Responses to Arguments

Applicant’s argument filed on 2/16/2021 for the 102/103 rejections has been fully considered.  Applicant’s argument with respect to now amended independent claim 9 has been considered, but is not persuasive based on the subject matter of the claimed invention, and a new ground of rejection has been imposed as being obvious over BWF TEC GMBH & CO KG (DE 202004018103 U, Date: 2005-01-20), in view of Scheliga (US Patent Number 5,925,303), in view of Zindi (US Patent Application Publication Number 2005/0145127 A1). The first argument of one-piece body is being taught by Scheliga, and the second argument of having retaining webs on two side walls is being taught by Zindi. Therefore, the examiner maintains that based on the teaching of BWF TEC, Scheliga and Zindi, the rejection set forth in this office action address the scope of the claim, and is relevant.

Because the rejections are being maintained on the amended independent claim, and since there is no substantive arguments on the rejections against the references applied against rest of the dependent claims, these rejections are being maintained.

Conclusion
                        
Applicant’s amendment necessitated the rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M. M. A./
Examiner, Art Unit 1742

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742